Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment announces fiscal 2010 third quarter results << - Consolidated segment profit increases 20% in the third quarter - Consolidated revenues increase 12% in the third quarter, with Television specialty ad growth of 14% and Radio revenue growth of 9% - Basic earnings per share of $0.39 for the quarter compared to a loss of $1.81 last year >> TORONTO, July 14 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced its third quarter financial results today. "This was an exceptional quarter for Corus, with advertising sales strong for both Television and Radio. We also benefited from our cost control initiatives," said John Cassaday, President and CEO of Corus Entertainment. "Ad sales continue to pace well ahead in our fourth quarter as the overall economy continues to recover. We are confident in our ability to achieve our earnings guidance for the full fiscal year." << Financial Highlights (unaudited) Three months ended Nine months ended (in thousands of May 31, May 31, Canadian dollars except per share 2010 2009 2010 2009 amounts) Revenues Radio 71,426 65,508 198,190 198,971 Television 147,013 129,846 435,242 394,526 218,439 195,354 633,432 593,497 Segment profit Radio 21,877 16,072 52,266 45,193 Television 59,452 50,672 179,724 162,433 Corporate (7,511) (5,328) (19,502) (13,859) 73,818 61,416 212,488 193,767 Net income (loss) 31,411 (145,030) 119,922 (75,368) Earnings (loss) per share Basic $ 0.39 $ (1.81) $ 1.49 $ (0.94) Diluted $ 0.39 $ (1.81) $ 1.48 $ (0.94) Consolidated Results >> Consolidated revenues for the three months ended May 31, 2010 were $218.4 million, up 12% from $195.4 million last year. Consolidated segment profit was $73.8 million, up 20% from $61.4 million last year. Net income for the quarter was $31.4 million ($0.39 basic and diluted), compared to a net loss of $145.0 million (loss of $1.81 basic and diluted) last year. Net income for the prior year includes a $172.5 million after-tax broadcast license and goodwill impairment charge. Removing the impact of this item results in adjusted third quarter basic earnings per share of $0.34 in the prior year. Consolidated revenues for the nine months ended May 31, 2010 were $633.4 million, up 7% from $593.5 million last year. Consolidated segment profit was $212.5 million, up 10% from $193.8 million last year. Net income for the nine-month period was $119.9 million ($1.49 basic and $1.48 diluted), compared to a net loss of $75.4 million (loss of $0.94 basic and diluted) last year.
